an department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr - uniform issue list tf rasts legend taxpayera financial advisorb ira x plan y amounta amount b amount c amount d companya companyb date date date month dear this is in response to your request dated as supplemented by correspondence received in the internal_revenue_service on page in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a who has attained age represents that he maintains ira x described in sec_408 of the code and is a participant in plan x described in code sec_401 because taxpayer a has attained his required_beginning_date as defined in code sec_401 taxpayer a is required to receive minimum required distributions from both ira x and plan y on or about date taxpayer a met with his financial advisor financial advisor b of company b to determine his code sec_401 minimum required distributions for calendar_year financial advisor b advised taxpayer a that he could combine his plan y and ira x required distributions and take both from ira x based on that assumption taxpayer a withdrew amount a from ira x the next day and on date taxpayer a withdrew an additional_amount b from ira x during month company a which administered plan y advised taxpayer a that he was required to receive a minimum_required_distribution from plan y for calendar_year and that he could not receive his plan y required_distribution from ira x pursuant to said advice taxpayer a withdrew amount c from plan y on date subsequent to being advised by company a that he had to receive a plan y distribution for calendar_year taxpayer a recontacted his financial advisors who advised him that company a was correct and additionally that the 60-day rollover period s applicable to both of his ira x distributions had expired it has been represented that amount d represents the difference between the amount which taxpayer a withdrew from ira x and the amount which taxpayer a was required to withdraw from his iras based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or page distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and page circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that he had no intent to accomplish a rollover at the time of distribution and that there was no failed or interrupted rollover transaction additionally the erroneous advice given taxpayer a did not relate to a rollover transaction rather taxpayer a received the ira x distributions on the mistaken belief that required minimum distributions from both ira x and plan y could be combined and taken from ira x we do not believe that congress by enacting code sec_408 intended to permit the service to retroactively undo taxpayer a’s ira distribution choice because it did not produce the expected benefit even though the choice was the result of erroneous advice provided to taxpayer a by his financial consultant financial advisor b therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact esquire yat please address all correspondence to se t ep ra t sincerely yours qn slo frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
